Exhibit 10.1

2007 CALENDAR YEAR MANAGEMENT INCENTIVE COMPENSATION PLAN

On March 15, 2007, the Board of Directors of Transaction Systems Architects,
Inc. (the “Company”) approved the 2007 Calendar Year Management Incentive
Compensation Plan (the “2007 MIC Plan”). The 2007 MIC Plan covers the Company’s
2007 calendar year beginning January 1, 2007 and will apply to all of the
Company’s employees eligible for a management incentive bonus (“MIC Bonus”).

The objective of the 2007 MIC Plan is to encourage certain management level
personnel to contribute toward the attainment of the consolidated financial
goals for calendar year 2007 based on corporate, segment and/or channel specific
targets, or specific individual performance attainment requirements. The MIC
Bonus opportunity is based on targets for five periods (each a “target period”)
comprised of the Company’s four calendar quarters and its calendar year end. If
the minimum targets are not achieved for a target period, no MIC Bonus is paid
for that period. Earned MIC Bonuses are paid quarterly, with the annual MIC
Bonus paid at the same time as the fourth quarter payout. MIC Bonuses are paid
in cash. A MIC Bonus payout may be more or less than 100% (up to a maximum of
200%) depending on the level of attainment as set forth in the table below:

 

Target Attainment Percentage

   MIC Bonus
Payout Percentage  

91% Attainment

   10 %

95% Attainment

   50 %

100% Attainment

   100 %

105% Attainment

   150 %

108.33% Attainment

   200 %

With respect to the quarterly and annual bonus payments, in order to be entitled
to any payment under the 2007 MIC Plan, a participant must be an employee of the
Company on the date of payment, except to the extent otherwise provided by the
Company. If a participant’s employment with the Company is terminated for any
reason prior to the payment date, the participant will not be eligible for a
bonus under this Plan for that period or any subsequent period, including the
annual bonus and will forfeit all rights to such payment except to the extent
otherwise provided by the Company.

The annual bonus payment will be adjusted to reflect (i) the participant’s
achievement against his or her individual business objectives (“IBOs”), and
(ii) an annual true-up amount, if any. Additionally, to be eligible for an
annual bonus payment, a participant must receive a performance review rating of
“effective” or better during 2007.

The Company reserves the right at any time during the 2007 MIC Plan year to:
(a) amend or terminate the plan in whole or in part, (b) revoke any eligible
employee’s right to participate in the 2007 MIC Plan, and (c) make adjustments
to targets at any time during the 2007 MIC Plan year.

Under the 2007 MIC Plan, the annual bonus compensation for the senior corporate
executives, including the Company’s named executive officers, will be based on
certain Company-level financial performance measures, and for the segment-level
senior corporate executives, a combination of segment-level financial
performance (or channel-level performance) and Company-level performance, as
well as the participant’s specific IBOs.



--------------------------------------------------------------------------------

The table below summarizes the 2007 calendar year Company-level and
segment-level financial performance measures and the range of weighting for such
performance measures:

Senior Corporate Executives

 

Performance Measure

  

Performance Measure

Weighting Range

Company-Level Performance Measures:

  

• Sales

   6.25% - 25%

• Revenue

   6.25% - 25%

• 60 Month Backlog

   6.25% - 25%

• Margin % and Corporate Overhead

   6.25% - 40%

Segment-Level Performance Measures:

  

• % Products Meeting ACI Sales

   0% - 18.75%

• % Products Meeting ACI Revenue

   0% - 18.75%

• % Products Meeting ACI 60 Month Backlog

   0% - 18.75%

• % Products Meeting ACI Margin %

   0% - 18.75%

• % eps Margin

   0% - 25%

For the other participants in the 2007 MIC Plan (excluding senior corporate
executives), the annual bonus compensation will be based on a combination of
some or all of the following: Company-level financial performance measures,
segment-level (or channel-level) financial performance measures and the
participants specific IBOs. The weighting of the performance measures will vary
for the other 2007 MIC Plan participant’s depending on the respective business
segment in which they are employed.